Citation Nr: 1417833	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-07 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to a disability rating in excess of 20 percent for prostate cancer status post complete prostatectomy with residual scar and erectile dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to June 1969. 
This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The rating decision granted service connection for prostate cancer, status post complete prostatectomy with residual scar and erectile dysfunction (prostate cancer residuals) and assigned a 10 percent disability rating.  

In a June 2012 Decision Review Officer (DRO) decision, an increased evaluation of 20 percent (from 10 percent) was awarded effective April 21, 2009. 

In November 2013, the Board remanded this matter to obtain any updated VA treatment records or private treatment records indicated by the Veteran.  No additional VA treatment records were available and the Veteran did not indicate that any new private records were available.  This matter was also remanded to allow for a VA examination.  The examination was requested at the Houston VAMC and a cancellation notification/indication was received on January 13, 2014 from the supporting VAMC.  A Supplemental Statement of the Case (SSOC) was sent to the Veteran indicating that the examination had been cancelled and that the case would be returned to the Board.  As the only communication received on behalf of the Veteran has been an expedited processing waiver, the Board finds that all development has been completed and the claim will be decided based upon the evidence of record. 38 C.F.R. § 3.655(b).

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed.


FINDINGS OF FACT

1. The evidence of record indicates that the Veteran's prostate cancer residuals manifest with minimal incontinence, voiding between one to two hours during the day and three to five times at night, complete erectile dysfunction, and non-painful residual scarring. 

2. The evidence of record does not indicate that the Veteran: requires absorbent materials that must be changed two to four times per day, voids at intervals less than one hour during the day or five or more times at night, or has painful scarring or deformity of the penis.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for prostate cancer status post complete prostatectomy with residual scar and erectile dysfunction have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.115b, Diagnostic Codes 7520-7522, 7528 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his prostate cancer residuals cause impairment that should result in a compensable rating.  The Veteran alleges symptoms of increased urination during the day and night, erectile dysfunction, a complete inability to have sexual intercourse, and deformity of the penis. 

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.  When, after careful consideration of all the obtainable information, a reasonable doubt arises regarding the degree of disability doubt will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

For claims for an increase that do not rise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App 505 (2007).  In the instant case, the Veteran expressed disagreement with the initial rating decision stating that he warranted a higher evaluation due to a subsequent medical examination.  This request has been treated as a claim for an increase as no evidence has been offered that indicates his condition was of greater severity prior to the April 2009 examination.  Therefore, the Board finds that since his claim for an increase there has been no evidence that the disability has significantly changed and a uniform evaluation is warranted.

The Board has reviewed all of the evidence in the Veteran's paperless claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.     

Under Diagnostic Code 7528, a 100 percent rating is assigned for malignant neoplasms of the genitourinary system.  A Note following Diagnostic Code 7528 provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.
Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The following section provides descriptions of various levels of disability in each of these symptom areas.  Where diagnostic codes refer the decision maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Because the areas of dysfunction described do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a.

The Veteran filed his claim for service connection of prostate cancer and its residuals in June 2008, subsequent to his radical prostatectomy in 2004.  A review of the record shows that the Veteran's primary complaints and symptoms reflect voiding dysfunction.  Neither treatment records nor VA examination reports indicate the presence of renal dysfunction.  Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  Id.

For urine leakage (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence), a 20 percent rating is assignable for requiring the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent rating is assignable for requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent rating is assignable for requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  Id.

For urinary frequency, a 20 percent rating is assignable for daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent rating is assignable for daytime voiding interval less than one hour, or awakening to void five or more times per night.  Id.

For a rating based on obstructed voiding, a 30 percent evaluation is warranted for urinary retention requiring intermittent or continuous catheterization.  A 10 percent evaluation is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months.  Obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year is rated noncompensable (zero percent).  Id.
 
In August 2008, the Veteran underwent a VA examination due to his prostate cancer residuals.  The examiner indicated that his condition resulted in sexual dysfunction and voiding dysfunction.   The Veteran was reported to urinate three times per day at intervals of every four hours, and two times per night at intervals of every four hours.  No problems with incontinence or starting urination were noted.   A physical examination was performed, including an examination of the Veteran's genitals.  Examination of the penis revealed normal findings and examination of the testicles was noted to be abnormal for complete removal of the left testicle.    

The Veteran had a private medical evaluation in April 2009.  The private physician reported that the Veteran did not have any problems with incontinence, but that he does need to void frequently.  The physician reported that the Veteran voids between every one to two hours during the day and three to four times at night.  He stated that upon physical examination that the Veteran was essentially unremarkable except for the results of his radical prostatectomy, which included a lower abdominal incision, and after prostate and seminal vesicles.  Additionally, he reported that the Veteran was completely impotent as a result of his surgery.

The Veteran also underwent a VA examination in February 2010 when he was seeking service connection for depression and anxiety secondary to his prostate cancer residuals.  The examiner noted the Veteran's reports that since he underwent his radical prostatectomy he was having difficulty with increased urination.  The 2010 examiner noted reports of occasional incontinence and voiding three to five times per night.  The examiner indicated that the Veteran was most troubled by his ongoing problems with impotence since the surgery.

"Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

In addition to competency, the Board is also charged with the duty to assess the credibility and weight given to evidence.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Based upon the evidence of record, the Board finds that the Veteran's voiding dysfunction is properly rated at his current 20 percent rating.  The Veteran has not made any complaints of voiding obstruction and has reported only a small amount of urine leakage, which has not required the wearing of absorbent materials. Therefore, a rating greater than 20 percent would not be warranted under these aspects of voiding dysfunction.  The Veteran's primary voiding dysfunction is his urinary frequency.  The Board acknowledges that the Veteran is competent to report the interval at which he voids during the day and night.  In April 2009, the Veteran reported voiding between every one to two hours during the day and three to four times at night, which corresponds identically with the criteria for a twenty percent rating.  During his February 2010 mental evaluation, the Veteran did not indicate any increase in daytime voiding and reported a slight increase to three to five times at night.  

The Board finds that even after resolving the benefit of the doubt in favor of the Veteran that voiding between every one to two hours during the day and three to five times per night more closely resembles the criteria for the 20 percent rating for voiding dysfunction than the 40 percent rating.  In order to meet the 40 percent rating, voiding must be at an interval less than one hour during the day, or five or more times at night.  The Veteran's statement of voiding three to five times at night does not appear to approximate the frequency described by the five times or more per night listed in the 40 percent rating.  In the 40 percent rating, five is the minimum amount of times urinating or at least regular frequency, whereas, the Veteran's description indicates that it five is an infrequent maximum.  Such a description indicates that it is better described by the three to four times per night contemplated by the 20 percent rating.  Therefore, based upon the evidence of record the Board finds that the Veteran's voiding dysfunction does not warrant a rating higher than the currently assigned 20 percent rating.  

The Veteran has also indicated that he believes he is due a higher rating based upon his erectile dysfunction and the results of his surgery.  Specifically, the Veteran stated in an April 2009 letter that due to his surgery his penis is several inches shorter, which he considers to be a deformity.  

Diagnostic Code 7520 provides a single 30 percent rating for removal of half or more of the penis and Diagnostic Code 7522 provides a single, 20 percent rating for deformity of the penis with loss of erectile power.

The Board does not find that either of these Diagnostic Codes are warranted in this claim.  The Board finds the opinion of the August 2008 VA examiner to be of greater weight in this matter that the Veteran's lay assertions.  The examiner specifically reported conducting a physical examination of the penis, which revealed normal findings.  This is supported by the private physician's statement that the Veteran's physical examination was unremarkable, other than the results of his prostatectomy, and no deformity of the penis was noted.  Therefore, the Board finds that no higher or separate rating is necessary for deformity of the penis.  

The Board adds that as provided for in Note 1 to Diagnostic Code 7522, special monthly compensation under 38 C.F.R. § 3.350 for loss of use of a creative organ has already been granted by way of the December 2008 rating decision, effective June 27, 2008, and is not the subject of appeal herein.

The Board has also considered referring the Veteran's claim for a possible extraschedular rating.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected prostate residuals, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  The rating schedule specifically discusses symptoms of voiding dysfunction, loss of erectile power, loss of the penis, and all of the Veteran's complaints.  As the record has not provided evidence of symptomology not contemplated by the rating schedule, referral for an extraschedular rating is not warranted.    

In summary, the Board finds that the preponderance of the evidence is against granting a rating in excess of 20 percent for prostate cancer status post complete prostatectomy with residual scar and erectile dysfunction.  38 C.F.R. § 4.115b (2013).  The benefit of the doubt rule is not fit for application as the evidence preponderates against the claim for an increased rating.  38 C.F.R. § 4.3 (2013).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).  In the instant claim, the Veteran was provided VCAA notice in a July 2008 upon filing his claim.   

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes the Veteran's service treatment records, VA treatment records, private treatment records, statements from the Veteran, and a VA examination reports.  Additionally, the Board notes that the VA requested an updated examination as part of its duty to assist the Veteran, and the Veteran did not report to the examination or give good cause for failure to attend the examination.  The Board wishes to emphasize that, "[t]he duty to assist in the development and adjudication of a claim is not a one way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If the Veteran does not believe that the current evidence of record accurately reflects his current condition, then he must assist the VA in obtaining evidence of the extent of his condition. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to a disability rating in excess of 20 percent for prostate cancer status post complete prostatectomy with residual scar and erectile dysfunction is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


